PALMER, J.
Daniel Perez appeals from the trial court’s order revoking his probation and sentencing him to a term of 40 months in prison. Although the trial court issued a ruling from the bench finding that the defendant had violated his probation and stating the conditions which had been violated, the trial court failed to enter an order that set forth in writing the conditions that were found to have been violated. Since the trial court’s findings are supported by competent, substantial evidence and, if reduced to writing, would be adequate to sustain the trial court’s conclusion of a willful and substantial violation of probation, we affirm the revocation of probation, but remand the matter for entry of a proper order. See Patt v. State, 876 So.2d 1278 (Fla. 5th DCA 2004).
AFFIRMED, REMANDED for entry of proper order.
PLEUS, C.J. and TORPY, J., concur.